Citation Nr: 0944450	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include COPD or other 
respiratory disorder as due to exposure to asbestos.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was Remanded in July 2007,

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in December 2005.  After that hearing, the Veteran submitted 
additional evidence to the Board in October 2009.  The 
Veteran has not waived his right to have that evidence 
reviewed by the agency of original jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his report, the examiner who conducted VA examination in 
May 2008 stated that he did not believe that the Veteran had 
any "significant" asbestos exposure.  However, asbestos 
exposure has been conceded.  After the May 2008 VA 
examination, the Veteran submitted portions of a training 
manual showing that components used to construct dental 
prosthetic appliances at the time the Veteran was in service 
were constructed with asbestos.  The Veteran's military 
occupation specialty involved constructing dental prosthetic 
appliances.  In light of this additional relevant evidence, 
further development of the clinical opinion is required to 
insure accurate assessment of the Veteran's claim that he has 
a current disorder resulting from his exposure to asbestos, 
and to obtain an accurate rationale for the opinion 
expressed.  

In addition, the Veteran's representative noted that the 
Veteran disagreed with the examiner's conclusion that the 
Veteran smoked more tobacco than the amount he reported to 
the examiner.  The Veteran should be afforded the opportunity 
to submit or identify additional evidence regarding the 
extent of his use of tobacco. 

In the report of the May 2008 VA examination, the examiner 
referenced an August 2003 clinical note stating that four 
radiologic examinations of the Veteran's lungs were negative.  
However, it is not clear which radiologic examinations were 
referenced.  The 1974 to 1993 private clinical records 
associated with the claims file do not include reports of 
radiologic examinations of the chest.  The Veteran should be 
asked to identify facilities at which chest x-rays may have 
been conducted prior to the 2003 claim for service connection 
for a respiratory disorder resulting from exposure to 
asbestos.  All available reports of VA radiologic 
examinations of the chest should be associated with the 
claims file. 

The Veteran's representative requests that, if service 
connection for hearing loss is not granted, that the Veteran 
be afforded VA examination to obtain opinion as to the 
etiology of the Veteran's current hearing loss.  JBS, MD, 
provided a January 2006 favorable opinion regarding this 
claim specifically stated that he had not reviewed any prior 
audiology reports, so this opinion does not provide a 
sufficient basis for adjudication of the claim.  The Board 
agrees with the representative's contention that examination 
should be conducted and audiologic opinion obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity 
to identify or submit any private 
clinical records not yet associated 
with the claims files which might 
demonstrate that COPD or other 
respiratory disorder due to exposure to 
asbestos, or hearing loss were present 
during or proximate to the Veteran's 
service or are related to that service.  

2.  Advise the Veteran about 
alternative methods of documenting the 
onset and etiology of the claimed 
disorders, including statements from 
others, or other alternative methods of 
documenting the chronicity and 
continuity of symptoms, including 
employment clinical records, pharmacy 
records, and the like.

3  The Veteran should be asked to 
identify non-VA facilities at which 
radiologic examinations of the chest 
were conducted proximate to his service 
discharge in 1971, and to identify any 
facility at which pulmonary function 
testing (PFT) examination was 
conducted.  Identified records should 
be requested and associated with the 
claims file.

4.  The Veteran should also be asked to 
identify the private facility at which 
a septoplasty was performed in 1975, 
and the Veteran's records should be 
requested from that facility, 
especially reports of radiologic 
examinations, if any, and reports of 
pulmonary functi0n testing, if any, and 
the admitting history and physical, in 
addition to any summary report which 
may be available.

5.  The Veteran should also be afforded 
the opportunity to identify or submit 
any evidence which would assist to 
objectively establish when the Veteran 
started smoking and what his average 
tobacco usage was while he smoked.  

6.  Obtain VA clinical records from May 
2008 to the present. 

7.  Obtain all available reports of VA 
examination of the Veteran's chest, 
especially any x-rays of the chest 
conducted prior to May 2003, pulmonary 
function testing reports (PFTs), and 
reports of all VA audiology 
examinations.  Associate all reports of 
VA examination of the Veteran's lungs 
with the claims file.  

8.  The Veteran should be afforded 
audiologic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
history of acoustic trauma/noise 
exposure and perceived hearing loss 
symptoms in service and post-service 
should be obtained from the Veteran.  

9.  After a review of the service 
treatment records and relevant post-
service medical records, including 
reports of all audiologic examinations 
of record, and Dr. S's favorable 
January 2006 medical statement, the 
examiner should present an opinion as 
to whether it is as likely as not 
(i.e., at least a 50 percent 
probability) that the Veteran's hearing 
loss is related to his period of active 
duty.  A complete rationale for each 
opinion expressed must be provided. 

10.  Inform the examiner that the term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation. 

11.  Arrange for the Veteran to undergo 
a VA pulmonary examination in order to 
determine the current nature and 
etiology of each pulmonary disorder 
present.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing 
should be accomplished.

12.  The examiner should assign a 
diagnosis for each pulmonary disorder 
which is currently manifested.  The 
examiner should provide an opinion as 
to whether it was at least as likely as 
not that (a 50 percent likelihood, or 
greater) that COPD, or any other 
pulmonary disease found on examination, 
was manifested during the Veteran's 
service, was incurred during the 
Veteran's service, or is the result of 
the Veteran's exposure to asbestos 
during service.  The opinion provided 
should address exposure to asbestos 
used in constructing dental prostheses, 
and notations in private clinical 
records following service about the 
Veteran's septoplasty, asthma, and 
other clinical notations.  A complete 
rationale should be provided for any 
conclusions reached. 

13.  Upon completion of the foregoing, 
the RO should readjudicate the 
Veteran's claims, based on the entire 
evidentiary record. If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should 
provide him and his representative with 
a supplemental statement of the case 
and the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


